COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Yigal Bosch v. Frost National Bank

Appellate case number:   01-14-00191-CV

Trial court case number: 2009-63337

Trial court:             133rd District Court of Harris County

        On March 26, 2014, appellant, Yigel Bosch, filed a Motion to Use Clerk’s Record in
Case 1-13-00190-CV. The motion is DENIED, without prejudice to refiling with an appropriate
certificate of conference included.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: April 1, 2014